          Case 7:18-cr-00284-KMK Document 114 Filed 11/14/19 Page 1 of 1




                                Paul P. Rinaldo
                                 Attorney At Law
                                                     MEMO ENDORSED

50 Main Street, Suite 1000                                   Tel: (914) 682-2015
White Plains, NY 10606                                       Cell: (914) 374-2337
Email: prinaldolaw@aol.com




                                           November 14, 2019

Via    ECF

Honorable Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, New York 10601


Re: United States v. Maurice Murphy
    18 CR 284(KMK)

Dear Judge Karas:

     I respectfully request that the travel conditions of the
defendant's bond be modified solely to the extent that travel be
expanded to include the Northern District of New York.

     Mr. Murphy is scheduled to voluntaril y surrender to begin ~
serving his sentence on January 10, 2020. This modification would
allow him to travel to Albany to visit with his son, daughter-in
law and grandson during the upcoming holidays.         All other
conditions of the bond would remain in effect.

     Assistant United States Attorney Samuel L. Raymond and
Pretrial Services Officer Leo Barrios hav e no objection to this
request.


                                           Respectfully submitted,

                                           / s / Paul P Rinaldo
                                           Paul P. Rinaldo

cc:    AUSA Samuel L. Raymond, via ECF and email
       Pretrial Officer Leo Barrios, via email
                                                             0,. .JJ"'
